EXHIBIT 10.20

EXECUTIVE MANAGEMENT INCENTIVE PLAN
(Effective January 1, 2000)

SECTION 1. Purpose.

          The purpose of the Executive Management Incentive Plan (the "Plan") is
to advance the interest of Coca-Cola Enterprises Inc. (the "Company") by
providing senior officers of the Company with incentive to assist the Company in
meeting and exceeding its business goals.

SECTION 2. Administration.

          The Plan shall be administered by a Compensation Committee (the
"Committee") appointed by the Board of Directors of the Company (the "Board")
from among its members and shall be comprised of not fewer than two members who
shall be "outside directors" within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"), and the
regulations thereunder.

          The Committee may, subject to the provisions of the Plan, establish
such rules and regulations or take such action as it deems necessary or
advisable for the proper administration of the Plan. Each interpretation made or
action taken pursuant to the Plan shall be final and conclusive for all purposes
and binding upon all persons, including, but not limited to, the Company, the
Committee, the Board, the affected Participants (as defined in Section 3), and
their respective successors in interest.

          In addition to such other rights of indemnification as they have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against reasonable expenses (including, but not
limited to, attorneys' fees) incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal, to which they or
any of them may be a party by reason of any action taken or failure to act in
connection with the Plan, and against all amounts paid by them in settlement
thereof (provided such settlement is approved to the extent required by and in
the manner provided by the Certificate of Incorporation or Bylaws of the Company
relating to indemnification of directors) or paid by them in satisfaction of a
judgment in any such action, suit, or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee member or members did not act in good faith and in a manner he, she or
they reasonably believed to be in or not opposed to the best interest of the
Company.

SECTION 3. Eligibility.

          Cash awards ("Awards") may be made under this Plan to persons who are
senior officers of the Company and its Subsidiaries ("Participants").

          "Subsidiary" shall mean any corporation or other business organization
in which the Company owns, directly or indirectly, 20% or more of the voting
stock or capital during any Performance Period.

SECTION 4. Performance Goal Criteria.

          For each calendar year (a "Performance Period") designated by the
Committee as a Performance Period for which an Award will be made, the Committee
shall establish specific targets for the Company's actual operating income for
the Performance Period, as compared to its budgeted operating income ("Budgeted
OI") for the Performance Period. Awards under the Plan shall be paid solely on
account of the attainment of these targets, which shall be preestablished in
accordance with Section 162(m) of the Internal Revenue Code and regulations
thereunder. For the purposes of the Plan, operating income is determined in the
same manner as set forth in the Company's audited financial statements for the
Performance Period, normalized for acquisitions, divestitures and other
significant financial events.

SECTION 5. Calculation of Awards.

          The Committee shall establish Award levels, described as percentages
by which a Participant's annual base salary shall be multiplied, to determine
the amount of an Award payable upon the attainment of specified targets
described in Section 4. No Award under the Plan shall exceed 115% percent of a
Participant's annual base salary. An Award paid to a Participant shall be
calculated using the annual base salary in effect on December 31 of the year for
which the Award is made. Notwithstanding the preceding sentence, the annual base
salary used to calculate an Award paid to a Participant (under this Section 5 or
Section 6) may not exceed such Participant's annual base salary in effect on
January 1 of any Performance Period for which the Award is made, increased by
10%.

SECTION 6. Prorated Awards.

          (i) A person hired or promoted into a position identified in Section 3
("Eligible Position") during a Performance Period shall receive a prorated Award
for the period of time the person was employed in an Eligible Position, using
the Participant's base salary in effect on December 31 of the Performance Period
for which the Award is made.

          (ii) A Participant who is transferred from one Eligible Position to
another Eligible Position during a Performance Period shall receive an Award
that is prorated for the period of time the Participant was employed within each
Eligible Position, using the Participant's annual base salary in effect on
December 31 of the Performance Period for which the Award is made.

          (iii) A Participant who is not employed in an Eligible Position on the
last day of the Performance Period due to the Participant's transfer to a
position with the Company or a Subsidiary that is not an Eligible Position shall
receive an Award that is prorated for the period of time the Participant was
employed in an Eligible Position, using the Participant's annual salary on the
last day that the Participant is employed in that Eligible Position.

          (iv) A Participant whose employment with the Company or any Subsidiary
terminates prior to the last day of the Performance Period shall not receive any
Award under the Plan unless the reason for such termination was the
Participant's death, disability, or retirement.

In the event a Participant terminates on account of such circumstances, the
Participant shall receive a prorated Award determined as if the Participant
transferred to a position within the Company that is ineligible for
participation in the Plan as of the date of such termination.

          (v) For purposes of this Section 6:

                (a) "Retirement" means a Participant's voluntary termination of
employment on a date which is on or after the earliest date on which such
Participant would be eligible for an immediately payable benefit pursuant to the
terms of the defined benefit pension plan sponsored by the Company or a
Subsidiary in which the Participant participates. If the Participant does not
participate in such a plan, the date shall be determined as if the Participant
participated in the Company's defined benefit plan covering the majority of its
non-bargaining employees in the United States.

                (b) "Disability" shall be determined according to the definition
of "total and permanent disability," in effect at the time of the determination,
in the defined benefit plan sponsored by the Company or a Subsidiary in which
the Participant participates. If the Participant does not participate in such a
plan or such plan does not define "disability," "disability" shall mean the
Participant's inability, by reason of a medically determinable physical or
mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician approved of by the Committee, is
expected to have a duration of not less than one year.

                (c) "Prorated" means the determination of the amount of an Award
for partial participation in a particular Eligible Position, which amount is
determined according to the nearest whole number of months in which a
Participant was employed in the relevant Eligible Position(s) during the
Performance Period for which the Award is made.

                (d) For purposes of this Section 6, a Participant's employment
with the Company or any Subsidiary will be deemed not to be a termination of
employment if the Participant's reason for termination is due to immediate
employment with any other Subsidiary or any Related Company; however, in such
event, the Participant shall receive a prorated Award as if the Participant
transferred to a position that is not eligible for participation under the Plan.
The term "Related Company" shall include The Coca-Cola Company or any
corporation or business entity in which The Coca-Cola Company owns, directly or
indirectly, 20% or more of the voting stock or capital if (i) such company is a
party to an active reciprocity agreement with the Company and (ii) the Company
has assented to the Participant's subsequent employment.


SECTION 7. Discretion of the Compensation Committee.

           All Awards shall be made solely on the basis of the performance goals
set forth by the Committee pursuant to Section 4 and only in accordance with the
standards set forth in Section 5. The Committee shall have no authority to
increase the amount of an Award payable to a Participant that would otherwise be
due upon the attainment of the performance goal. The Committee shall, however,
have the authority to reduce or eliminate any Award under the Plan.

SECTION 8. Committee Certification.

          Prior to payment of an Award, the Committee shall certify in writing
that the performance targets in Section 4 have, in fact, been satisfied.
    

SECTION 9. Amendments, Modification and Termination of the Plan.

          The Board or the Committee may terminate the Plan in whole or in part,
may suspend the Plan in whole or in part from time to time, and may amend the
Plan from time to time to correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in the Awards made thereunder that does not
constitute the modification of a material term of the Plan. Any such action may
be taken without the approval of the share owners unless the Committee
determines that the approval of share owners would not be necessary to retain
the benefits of Section 162(m) of the Internal Revenue Code.

SECTION 10. Governing Law.

          The Plan and all determinations made and actions taken pursuant
thereto shall be governed by the laws of the State of Georgia and construed in
accordance therewith.